     CASE 0:19-cv-02213-PAM-BRT Document 15 Filed 07/02/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

Willie J. Boyer,                                            Civ. No. 19-2213 (PAM/BRT)

              Petitioner,

v.                                                                            ORDER

Warden Fikes,

              Respondent.


       This matter is before the Court on the Report and Recommendation (“R&R”) of

United States Magistrate Judge Becky R. Thorson dated June 17, 2020. (Docket No. 14.)

The R&R recommends dismissing Petitioner Willie J. Boyer’s request for habeas relief as

moot, because he was released from custody on January 24, 2020, and a person no longer

in custody is not entitled to habeas relief. See 28 U.S.C. § 2241(c)(1).

       This Court must review de novo any portion of an R&R to which specific objections

are made. 28 U.S.C. § 636(b)(1); D. Minn. L.R. 72.2(b). Neither party objected to the

R&R and the time to do so has passed. After conducting the required review and for the

following reasons, the Court ADOPTS the R&R.
     CASE 0:19-cv-02213-PAM-BRT Document 15 Filed 07/02/20 Page 2 of 2




      Accordingly, IT IS HEREBY ORDERED that:

      1.     The R&R (Docket No. 14) is ADOPTED; and

      2.     The Petition for Writ of Habeas Corpus (Docket No. 1) is DISMISSED

             as moot.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: July 2, 2020
                                      s/ Paul A. Magnuson
                                      Paul A. Magnuson
                                      United States District Court Judge




                                         2
